Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Non-Final Rejection 

 The Status of Claims:
Claims 1-8 are pending. 
Claims 1-8 are rejected. 

DETAILED ACTION
1. 	Claims 1-8 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/939,122 07/27/2020 PAT 10954207, which is a a continuation of 16/562,537 09/06/2019 PAT 10723712 which is a a continuation of 15/925,867 03/20/2018 PAT 10421736 which claims benefit of 62/534,861 07/20/2017.
.

    Drawings
3.         The drawings filed on 3/22/21 are accepted by the examiner. 
        IDS
4.          The IDS filed on 5/27/21 is reviewed by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements with respect to 
the phrase ”one for oxidation to produce FDCA and one for polymerization of the FDCA to produce a polymer composition”:
a) polymer composition comprising PEF - it is unclear what else is/are present in the composition comprising PEF; 
b) FDCA and polyester plants and/or Reactors used for production of the composition comprising PEF - no specifics of polyester production plant and /or reactors used to produce PEF composition are provided by the claims; therefore, scope of claimed subject matter is unclear.
c) Processing steps for manufacturing Composition comprising PEF - no specifics of processing steps from oxidation of FDCA to the formation of PEF are provided by the claims; therefore, scope of the claimed subject matter is unclear. 
See MPEP § 2172.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janka et al ( US 8,791,277 B2) in view of Hess et al ( US 2014/0357808) 

Applicant claims the followings:
1. A process comprising feeding a composition comprising furan-2,5- dicarboxylic acid ("FDCA") in an amount greater than 80 wt% to a process to polymerize said FDCA; wherein said process includes co-locating the two manufacturing facilities, one for oxidation to produce FDCA and one for polymerization of the FDCA to produce a polymer composition comprising a polymer, within 10 miles of each other.  
2. The process according to claim 1, wherein said polymer composition comprises PEF (polyethylene furanoate).  
3. The process according to claim 2 wherein the polymer composition comprises at least 10% by weight PEF.  
4. The process according to claim 2 wherein the polymer composition comprises at least 20% by weight PEF.  
5. The process according claim 1 wherein said polymer composition comprises PEF and is produced through polymerization wherein the polymerization occurs in at least one reactor previously used in a PET (polyethylene terephthalate) plant.  
6. The process according to claim 1 wherein said co-locating the two manufacturing facilities, one for oxidation to produce FDCA and one for polymerization of the FDCA to produce a polymer composition comprising a polymer, is within 5 miles of each other.  
7. The process according to claim 5 wherein said co-locating the two manufacturing facilities, one for oxidation to produce FDCA and one for 49DOCKET NO. 86290US04PATENT polymerization of the FDCA to produce a polymer composition comprising a polymer, is within 1 mile of each other.  
8. The process according to claim 5 wherein said co-locating the two manufacturing facilities, one for oxidation to produce FDCA and one for polymerization of the FDCA to produce a polymer composition comprising a polymer, is within 1/2 mile of each other.


Determination of the scope and content of the prior art
Janka et al discloses a process for producing a carboxylic acid such as foran-2,5-dicarboxylic acid (FDCA) composition  (see abstract) by oxidizing in an primary oxidation zone 5-HMF in the presence of an oxidizing gas comprising oxygen and a solvent stream comprising acetic add and a catalyst system at a temperature of 110° C. to about 160° C. to produce said carboxylic acid composition having ab* value less than 15; wherein said oxidation zone comprises at least one oxidation reactor; wherein said catalyst comprises cobalt, manganese and bromine; wherein said cobalt to manganese is in a ratio of about 100 to about 1 by weight and cobalt to bromine is in a ratio of about 0.7 to about 0.8 by weight; and wherein said furandicarboxylic is produced at a yield greater than 80% (see col. 33, claim 10) 

    PNG
    media_image1.png
    264
    507
    media_image1.png
    Greyscale

(see col. 14, lines 30-40)

The current invention, however, differs from the prior art in that the claimed 
one facility for polymerization of the FDCA to produce a polymer composition containing PEF with at least 10% by weight

Hess et al teaches a process for industrial large-scale process for production of composition comprising PEF ( poly(ethylene furandicarboxylate), and the process comprises a polymerization of FDCA ( 2,5- furandicarboxylic acid) and EG ( ethylene glycol) in the following

    PNG
    media_image2.png
    359
    649
    media_image2.png
    Greyscale

(see page 2, paragraphs#015-016)

    PNG
    media_image3.png
    300
    667
    media_image3.png
    Greyscale

(see page 3, a paragraphs#044)
This pilot plant can be suitable and used for polymerization of any polyesters, ( for example of polyesters, comprising terephthalic acid and ethylene glycol as PET ), comprising step of polymerization of a dicarboxylic acid and a diol as evidenced by WO2007/140925. Note, that polymerization plant comprises several reactors.

Ascertainment of the difference between the prior art and the claims

1. The difference between the application and the applied Janka art is that the
applied art do not expressly teach the claimed one facility for polymerization of the FDCA to produce a polymer composition containing PEF with at least 10% by weight. The deficiencies of the Janka  are  partly cured by the Hess et al.
2. The difference between the application and the applied Hess et al art is that the Hess et al  does not expressly teach  the claimed one facility for oxidation to produce FDCA. The deficiencies of the Hess et al is cured by the Janka 


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 2-3, with respect to the lack of disclosing the polymer composition containing PEF with at least 10% by weight, the prior art is silent about it. However, the limitation of a process claim with respect to the amount of PEF does not impart patentability to the process when such a value is one of those which would be determined by  one of ordinary skill in the field  of  the process art  in achieving optimum condition for a particular process .. The amount of PEF in the polymer composition is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the effective outcome by selecting the optimum range of  the amount  of PEF in the process. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range of the amount  of PEF in the process by a routine experimentation. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Janka et al  expressly discloses the process for producing a carboxylic acid such as foran-2,5-dicarboxylic acid (FDCA) composition  from  5-HMF in the presence of an oxidizing gas comprising oxygen in oxidation zone comprising at least one oxidation reactor, thereby producing at a yield greater than 80%; furthermore, the purified  wet product containing FDCA can be fed directly to a polymerization zone. (see col. 14, lines 30-40). Also, Hess does teach the process for industrial large-scale process for production of composition comprising PEF ( poly(ethylene furandicarboxylate) by reacting FDCA ( 2,5- furandicarboxylic acid) with EG ( ethylene glycol) in the piot plant.
 Both processes are closely related to each other in a relationship between the intermediate and the final product processes 
So, if the skilled artisan in the art had desired to develop the  process of making FDCA to PEF efficiently, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Janka et al’s process in combination with Hess process in series. This is because the skilled artisan in the art would expect such a combined processes to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-8 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/30/2022